         Case 1:18-cv-02921-JMF Document 430 Filed 10/29/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                      Plaintiffs,

       v.                                            No. 1:18-cv-02921-JMF
                                                     No. 1:18-cv-05025-JMF
UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

                      Defendants.



                                    NOTICE OF APPEARANCE


TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Lee R. Crain, an associate at Gibson, Dunn & Crutcher

LLP admitted to practice in this Court, hereby enters his appearance in the above-captioned

action as counsel for amici curiae Tech:NYC, Univision Communications Inc., Warby Parker,

General Assembly, Topia, and the Minneapolis Regional Chamber of Commerce.


Dated: New York, New York
       October 29, 2018                     GIBSON, DUNN & CRUTCHER LLP

                                            By:    /s/ Lee R. Crain
                                                  Lee R. Crain

                                            200 Park Avenue
                                            New York, New York 10166
                                            Tel.: (212) 351-2454
                                            LCrain@gibsondunn.com

                                            Attorney for Proposed Amici Curiae
                                            Tech:NYC, Univision Communications Inc., Warby
                                            Parker, General Assembly, Topia, and the
                                            Minneapolis Regional Chamber of Commerce
